                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE: Vickie Lynn Edleblute
                               Debtor                               CHAPTER 13

U.S. Bank National Association, not in its individual
capacity but solely as Owner Trustee For VRMTG
Asset Trust
                              Movant                             NO. 20-02389 HWV
                vs.

Vickie Lynn Edleblute
                               Debtor
David E. Edlelblute
                               Co-Debtor                     11 U.S.C. Section 362 & 1301
Charles J. DeHart, III Esq.
                               Trustee

        ANSWER TO MOTION OF U.S. Bank National Association, not in its individual
              capacity but solely as Owner Trustee For VRMTG Asset Trust
          FOR RELIEF FROM THE AUTOMATIC STAY & CO-DEBTOR STAY
                              UNDER SECTION 362 & 1301

         1.      Admitted.

         2.      Admitted.

         3.      Admitted.

         4.      Admitted.

         5.      Admitted.

         6.      Admitted.




Case 1:20-bk-02389-HWV            Doc 30 Filed 02/02/21 Entered 02/02/21 20:14:44      Desc
                                  Main Document    Page 1 of 2
      7.    Admitted.

      8.    Denied.

      9.    No response required as this is a request for relief.

      10.   No response required as this is not an allegation.



                                                                    Respectfully Submitted:



                                                                        /s/ Dawn M. Cutaia

                                                                        Attorney for Debtor

                                                                             717-304-1841

                                                                      dmcutaia@gmail.com




Case 1:20-bk-02389-HWV        Doc 30 Filed 02/02/21 Entered 02/02/21 20:14:44         Desc
                              Main Document    Page 2 of 2
